Citation Nr: 1756354	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for total right knee arthroplasty currently evaluated as 30 percent disabling from July 2015 to the present.

2.  Entitlement to service connection for Non-Hodgkin's lymphoma as a result of exposure to herbicides.

3.  Entitlement to an increased rating for chondromalacia, right knee with degenerative changes on x-ray from April 2009 to April 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

Veteran served honorably in the United States Air Force from January 1966 to November 1974 and from June 1981 to April 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision and a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2014 the Veteran underwent a total right knee arthroplasty and the RO changed the Diagnostic Code (DC) for the Veteran's right knee to DC 5055.  The Veteran's right knee had previously been rated under DC 5099-5010 for chondromalacia, right knee with degenerative changes on x-ray.  

The issue of entitlement to an increased rating for chondromalacia, right knee with degenerative changes on x-ray from April 2009 to April 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's total right knee arthroplasty results in chronic residuals consisting of severe painful motion or weakness.  

2.  The Veteran is shown to have a diagnosis of Non-Hodgkin's lymphoma.

3.  The Veteran had service at U-Tapao Royal Thai Air Force Base, from October 1968 to October 1969 and October 1971 to January 1973.

4.  During his service at U-Tapao Royal Thai Air Force Base (RTAFB), the Veteran's duties involved service near the perimeter of that facility; as such, the Veteran's exposure to herbicide agents during his period of service at U-Tapao RTAFB is conceded.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for total right knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017)

2.  The criteria for establishing service connection for Non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran contends that a higher disability rating is warranted for his service-connected total right knee arthroplasty.  See July 2017 Hearing Transcript.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently service connected for his total right knee arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  According to the rating schedule, pursuant to DC 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

In May 2017 the Veteran underwent a VA examination.  The examiner noted that the Veteran's total right knee joint replacement resulted in chronic residuals consisting of severe painful motion or weakness.

In July 2017 the Veteran testified that his right knee had remained weak and painful since his total right knee replacement.  

Under DC 5055, the Board finds that the evidence shows a disability picture that mirrors the criteria for a 60 percent rating.  As shown during the Veteran's most recent VA examination, the Veteran's total right knee joint replacement results in chronic residuals consisting of severe painful motion or weakness as required for a 60 percent rating.  38 C.F.R. § 4.71a, DC 5055.

The Board has also determined that a higher, 100 rating does not apply.  The Veteran underwent his right knee replacement in May 2014 and was awarded a 100 percent rating for one year following implantation of the prosthesis.  As the one year time frame has passed, and the Veteran was already awarded the 100 percent rating, the Board finds that the Veteran does not meet the criteria for a 100 percent rating for total right knee arthroplasty.

Thus, resolving reasonable doubt in the Veteran's favor, a 60 percent rating is warranted for the Veteran's total right knee arthroplasty.  See 38 C.F.R. § 4.71a, DC 5055.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for Non-Hodgkin's lymphoma will be presumed.  See 38 C.F.R. § 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).

On appeal, the Veteran has averred that his Non-Hodgkin's lymphoma is the result of exposure to herbicides during his period of service at the U-Tapao RTAFB  in Thailand from October 1968 to October 1969 and October 1971 to January 1973.  See July 2017 Hearing Transcript, April 2010 VA Memo.

The Veteran's private treatment records in the claims file demonstrate that he has Non-Hodgkin's lymphoma.  See November 2009 Private Medical Record.  Consequently, this case turns on whether the Veteran was exposed to herbicide agents as a result of his military service, particularly in the Republic of Thailand. 

The Board notes that the M21 Manual concedes that herbicide agents were used at U-Tapao during the Vietnam era, which is when the Veteran served at that facility.  The M21 further indicates that exposure to herbicide agents is to be conceded if the Veteran was a security policeman; security patrol dog handler; member of the security police squadron; or, "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1MR, Part IV, Subpart ii.1.H.5.b. 

The Veteran served at U-Tapao RTAFB from October 1968 to October 1969 and October 1971 to January 1973.  He was an aircraft mechanic during this time.  His service at U-Tapao RTAFB has been confirmed by the US Army Joint Services Research Records Center.  See April 2010 VA Memo, March 2014 VA Memo.  The Veteran contends that he was exposed to herbicide agents while stationed at this base for the following reasons: (1) during work he would have to go around the perimeter; (2) at times he was no more than 50 yards from the perimeter and (3) he would walk around the perimeter when he was working on the flight line.  See July 2017 Hearing Transcript.  

The Veteran's statements have significant probative value, as they are consistent with the time and circumstances of his service in the Air Force.  Thus, the Veteran's credible statements regarding his experience at U-Tapao establish herbicide exposure in service.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's claim of service connection for Non-Hodgkin's lymphoma as a result of exposure to herbicides is granted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § § 3.09(e), 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to a 60 percent rating for total right knee arthroplasty is granted, subject to the laws and regulations governing the effective date of an award of monetary compensation.

Entitlement to service connection for Non-Hodgkin's lymphoma as a result of exposure to herbicides is granted.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

With regard to the increased rating claim for chondromalacia, the Veteran has alleged that he suffered from flare-ups of right knee symptoms during his July 2012 VA examination.  The July 2012 examiner noted these complaints, but failed to provide an estimate of the functional loss during flare-ups based on information in the medical records and elicited from the Veteran.  As such, the claim must be remanded for a new VA examination that adequately addresses the Veteran's reported flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, obtain a medical opinion as to the severity of the Veteran's right knee condition during flares for the period prior to the Veteran's right knee replacement in May 2014 (April 2009 to April 2014).

THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


